Opinion by
Hendekson, J.,
This action was brought against William M. Siers and Russell Uhl doing business as the Wm. M. Siers Cigar Company. The action was based on a contract alleged to have been entered into by the plaintiff with the defendants. The summons was regularly served on the defendants an appearance entered for them and an affidavit of defense filed. Uhl, one of the defendants, having died, the plaintiff suggested of record his death and the substitution of his executors. This was done November 25, 1914. The case was called to trial June 5, 1915, Rush Trescott, Esq., appearing for Wm. Siers individually and Wm. M. Siers Cigar Co. and for the estate of Russell Uhl, deceased. A verdict was returned for the plaintiff; thereupon the defendants filed a motion for a new trial and for judgment non obstante veredicto. The learned trial judge discharged the rule for judgment as to Siers but made it absolute as to the executors of Uhl and from this action the plaintiff appealed. The reason assigned for entering judgment for the Uhl estate was that the record did not show that the executors weie properly brought into court. This question was not raised during the trial and was suggested after the motion for judgment non obstante veredicto on the ground that the court had refused to instruct the jury that the evidence was *568not sufficient to show that Uhl was a member of the firm had been filed. It may well be doubted whether the defendants’ second point is a request for binding instructions within the meaning of the Act of April 22, 1905, P. L. 286, and therefore a sufficient support for a rule for judgment non obstante veredicto, but it is not necessary to decide that question, as we regard the reason moving the court to the action appealed from insufficient. It appears from the record that an appearance was regularly entered for all of the defendants after the action was brought and that after the substitution of the executors of Uhl the same attorney appeared for all of the defendants and conducted the trial on their behalf. The course adopted was similar to that taken in Gingman v. Amsink, 77 Pa. 114, in which the Act of March 22, 1861, relating to the substitution of the legal representatives of the deceased defendant was discussed and the judgment affirmed, and that case was cited with approval.in Dowling v. McGregor, 91 Pa. 413. It was held in Ash v. Guie, 97 Pa. 493, that “a liberal construction of the statute (Act of 1861) permits the plaintiff to bring in the executor or administrator and proceed against him and the survivor at the same time to judgment.” If, however, the substitution was not lawfully effected the appearance of Mr. Trescott for the defendants cured that irregularity or at least imposed on the appellees the necessity of showing that such appearance was without their authority. No objection was made at any stage of the trial to the manner in which the executors were brought in and there is no averment by affidavit, petition or otherwise that his appearance was not with their knowledge and authority. An attorney is an officer of the court into which he is admitted to practice. His admission and license to practice raise a presumption prima facie in favor of his right to appear for any person whom he undertakes to represent. When his authority to do so is questioned or denied the burden of overcoming this presumption rests on him who questions or denies his authority, and such per*569son must show by affidavit the existence of facts tending to overcome the presumption before the attorney can be called upon to file his warrant of attorney: Danville, Etc., R. R. Co. v. Rhoades, 180 Pa. 157. It was said in McCullough v. Ry. Mail Assn., 225 Pa. 118, “It is a familiar rule of practice in this State that an appearance by the defendant cures any defect or irregularity in the service of the writ. A defendant may appear in person or by counsel. If he appear by counsel, the latter causes his name to be entered on the record.” A defendant can not deny the jurisdiction of the court and at the same time defend the cause on its merits which implies a submission to its jurisdiction. The same rule is supported in McAlpine St., 40 Pa. Superior Ct. 268. After an appearance in a trial on the merits the plaintiff ought not to be deprived of the result on the theory that the defendant was not regularly in court without some evidence from the latter that the attorney assuming to represent him was not authorized so to do. The learned trial judge based his conclusion on the decision in Hill v. Truby, Townsend’s App., 117 Pa. 320, but in that case as appears from the opinion the record did not inform the court how the representatives of the deceased party were brought in nor that they were brought in at all. It did not appear by whose authority or direction the substitution was made nor did the record show an appearance for the administrators. Under such circumstances the court held that the record was defective and would not sustain a verdict and judgment. The case is unlike that before us in these respects. We are of the opinion that the record does not exhibit a state of facts which supports the action of the court below. The motion for a new trial does not appear to have been disposed of below and the record will therefore be remitted to enable the court to dispose of that subject.
The judgment is reversed and the record remitted to the court below for further proceedings.